
	

113 S201 PCS: To prohibit the sale, lease, transfer, retransfer, or delivery of F–16 aircraft, M1 tanks, or certain other defense articles or services to the Government of Egypt.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 10
		113th CONGRESS
		1st Session
		S. 201
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2013
			Mr. Paul introduced the
			 following bill; which was read the first time
		
		
			February 4, 2013
			Read the second time and placed on the
			 calendar
		
		A BILL
		To prohibit the sale, lease, transfer, retransfer, or
		  delivery of F–16 aircraft, M1 tanks, or certain other defense articles or
		  services to the Government of Egypt.
	
	
		1.Prohibition on certain
			 military sales to Egypt
			(a)In
			 generalNotwithstanding any
			 other provision of law, the United States Government shall not license,
			 approve, facilitate, or otherwise allow the sale, lease, transfer, retransfer,
			 or delivery of F–16 aircraft, M1 tanks, or other defense articles or services
			 listed in Category VI, VII, or VIII of the United States Munitions List to the
			 Government of Egypt.
			(b)United States
			 Munitions List definedIn this section, the term United
			 States Munitions List means the list referred to in section 38(a)(1) of
			 the Arms Export Control Act (22 U.S.C. 2778(a)(1)), as in effect on January 1,
			 2013.
			
	
		February 4, 2013
		Read the second time and placed on the
		  calendar
	
